Citation Nr: 1124418	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  10-05 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD), and to include as secondary to presumed exposure to herbicides in the Republic of Vietnam.   

2.  Entitlement to service connection for a pulmonary disorder, to include as secondary to service-connected PTSD.  

3.  Entitlement to service connection for Crohn's disease, to include as secondary to service-connected PTSD.  

4.  Entitlement to service connection for peripheral neuropathy in the bilateral upper extremities, to include as secondary to service-connected PTSD.  

5.  Entitlement to service connection for peripheral neuropathy in the bilateral lower extremities, to include as secondary to service-connected PTSD.  

6.  Entitlement to a disability rating in excess of 30 percent for neuritis of the occipital nerve.  

7.  Entitlement to a disability rating in excess of 10 percent for residuals of a shell fragment wound to the right ankle.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from January 1969 to October 1970, to include combat duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran had active service in Vietnam, and a November 2007 VA clinical treatment report assessed the Veteran as having Type 2 diabetes mellitus.  As this is the case, a claim for entitlement to service connection for Type 2 diabetes, based on a presumed exposure to herbicides in Vietnam, has been raised by the record.  See 38 C.F.R. §§ 3.307, 3.309.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Duty to Assist

With regard to all the claims currently on appeal, the Board notes that VA has not yet satisfied its duty to assist the Veteran in the development of his claims.  Specifically, the Board notes that during his March 2008 VA neurological examination, the Veteran identified being a recipient of disability benefits from the Social Security Administration (SSA).  When VA has actual notice that the appellant is receiving disability benefits from the Social Security Administration, and such information is arguably relevant, the duty to assist requires VA to obtain a copy of the decision and any supporting medical records upon which the award was based.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In this case, the information provided to VA indicates that SSA benefits have been awarded (and are potentially relevant), and thus before any final adjudication can be made, these records must be obtained and associated with the claims file.  

Service Connection-Heart, Lungs, Crohn's disease, Neuropathies

The Veteran in this case served in Vietnam, where he was wounded in combat action with the enemy.  As a result of this service, for which he received the Purple Heart Medal and Combat Action Ribbon, the Veteran developed PTSD due to haunting memories of being under fire.  Service connection was awarded for PTSD, and this disorder has been found to be totally disabling.  The Veteran has alleged that he has a lung disability, a cardiovascular disability, Crohn's disease, and neuropathies in the bilateral upper and lower extremities which are either caused or aggravated by PTSD.  Furthermore, as the Veteran has verified Vietnam service, it is contended that should the Veteran's heart condition be deemed to be of an ischemic nature, that such a disability should be service connected based on presumed exposure to herbicides.  See 38 C.F.R. §§ 3.307, 3.309.  

With regard to the cardiovascular disorder, lung disorder, and peripheral neuropathies, the Veteran has contended that there is either a causal or aggravating relationship between these conditions and service-connected PTSD.  There is evidence of current disability, as the Veteran has been diagnosed as having aortic insufficiency with atrial fibrillation, lung nodules, and peripheral neuropathy in both the arms and legs.  The Veteran also has a diagnosis of Crohn's disease for which he is prescribed steroid therapy.  

With regard to alleged etiology, the Veteran has submitted the letter of a private nurse practitioner (NP), who stated in March 2009 that hypertension and peripheral neuropathy were "exacerbated by PTSD."  No rationale is associated with this conclusion, and the context of the opinion was to provide an assessment of the Veteran's need for aid an attendance.  The Veteran did not initially posit a theory of aggravation prior to the RO's denial; however, in filing his notice of disagreement, the Veteran contended that a cardiovascular condition, a lung condition, Crohn's disease, and peripheral neuropathies were aggravated by PTSD.  The RO noted this, and in a September 2009 email message, a VA rating officer specifically stated that they had not done enough to develop this aspect of the claim.  A statement of the case was issued; however, in addressing aggravation, the SOC merely stated that there is no evidence of aggravation, with no mention of the Veteran's contentions or the letter of the private NP.  The Veteran should be scheduled for examinations for the purposes of determining whether it is at least as likely as not that any cardiovascular disability, lung disability, Crohn's disease, and/or peripheral neuropathies were either caused or aggravated by service-connected PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the Veteran's claim of service connection for a cardiovascular condition, the Board notes that there has been a diagnosis of aortic insufficiency, hypertension, and atrial fibrillation.  In November 2007, the Veteran was noted to have atrial enlargement as a consequence of aortic insufficiency, and the record also contains a passing reference to congestive heart failure.  December 2005 and February 2008 VA clinical reports indicate that the Veteran does not have coronary artery disease (CAD), although a November 2007 cardiology consultation does make a vague reference to the Veteran having an unverified history of "arrest."  

As the Veteran had service in Vietnam, if he is shown to experience ischemic heart disease, he will be entitled to presumptive service connection for the disorder based on exposure to herbicides in that country.  See 38 C.F.R. §§ 3.307, 3.309.  The Veteran does not have coronary artery disease (or a verified history of myocardial infarction); however, he has been assessed as having an insufficiency in his aorta, the largest artery in the body (anatomically connected to the heart).  The assessment of atrial enlargement and possible congestive heart failure also raise the issue as to whether the Veteran's cardiovascular condition is in the nature of ischemic heart disease.  The Board is not permitted to substitute its own medical judgment for that of a professional, and any opinion addressing the ischemic nature of the Veteran's cardiac condition must come from a medical expert with the skills, knowledge, and training to address such a complicated issue.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the case should be remanded to determine if the Veteran's cardiovascular condition is at least as likely as not a type of ischemic heart disease, and hence a disorder subject to presumptive service connection.  See McLendon at 79.  

Increased Ratings-Right Ankle and Occipital Nerve

The Veteran is currently in receipt of a 30 percent rating for neuritis in the occiptal nerve, and a 10 percent evaluation for residuals of a fragment wound to the right ankle.  He contends, in essence, that the disabilities are more severe than what is contemplated in the assigned ratings.  

The Veteran was afforded a VA examination in association with his claims for higher ratings in March 2008.  This examination was provided by a neurologist and contains adequate reasoning; however, it is somewhat dated with respect to arguments that have subsequently been put forth by the Veteran.  Specifically, in January 2010, the Veteran alleged via his representative that he felt his conditions continued to increase in severity, and that his daily pain was not appreciated in previous VA examinations.  Implicit in this, is an argument that the service-connected conditions are of a greater severity than what was evaluated in 2008.  The Board notes that, in claims for a higher rating, the level of current disablement is a paramount determination.  The date of the previous examination, March 2008, is over three years ago, and thus is a somewhat dated resource in helping to establish the current level of severity of the right ankle and occipital nerve conditions.  Although the date of an examination is not, in itself, a reason for remand, the older examination in concert with the Veteran's assertions of a worsening do indicate that further development is needed with regard to these claims.  Thus, in an effort to obtain the most current assessment of the disability picture, the claims must be remanded for new VA examinations addressing the severity of the occipital nerve neuritis and right ankle wound residuals.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.  In this regard, the SSA must be contacted and any disability determinations and/or medical records for the Veteran must be obtained, and copies of all relevant records must be associated with the claims file.  

2.  Schedule the Veteran for VA examinations with the appropriate specialists to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current cardiovascular disability, pulmonary disability, Crohn's disease, and peripheral neuropathy in the bilateral upper and lower extremities were caused or aggravated beyond the natural course of the disease process by service-connected PTSD.  A detailed rationale should accompany any conclusions reached in the examination reports.  Moreover, with regard to the Veteran's cardiovascular disability, it is asked that the VA examiner determine whether it is at least as likely as not that any currently present cardiac disability represents a chronic ischemic heart disease.  

3.  Schedule the Veteran for a VA examination with the appropriate specialists to determine the current severity of service-connected neuritis in the occipital nerve and residuals of a fragment wound to the right ankle.  All necessary testing should be performed to ascertain current severity, and a detailed rationale should accompany any conclusions reached in the examination report.  

4.  Following the directed development, conduct a de novo review of the Veteran's claims on the merits.  Should the claims not be allowed in their entirety, issue an appropriate supplemental statement of the case to the Veteran and his representative and return the claim to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



